United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       October 15, 2010



By the Court:

No. 09‐3847

GREGORY J. TURLEY,                                Appeal from the United States 
                                                  District Court for the Southern 
      Plaintiff‐Appellant,                        District of Illinois.

                                  v.              No. 3:09‐cv‐00829–GPM

DONALD GAETZ, et al.,                             G. Patrick Murphy, Judge.

      Defendants‐Appellees.



                                          O R D E R

      The opinion of this court issued on October 14, 2010, is WITHDRAWN.  This appeal
remains under advisement.